977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Davey James REEDY, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Defendant-Appellee.Davey James REEDY, Plaintiff-Appellant,v.David L. DECK;  David R. Rickman;  Roanoke City FireDepartment, Defendants-Appellees.
Nos. 92-6734, 92-6666.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  October 22, 1992

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.
Davey James Reedy, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Davey James Reedy appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Reedy v. Virginia, No. CA-92-477-R (W.D. Va.  June 24, 1992);1 Reedy v. Deck, No. CA-92-457-R (W.D. Va.  June 24, 1992).  We deny Reedy's "Motion to Amend."2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Reedy filed two complaints in this case, naming different Defendants but raising similar claims.  The district court filed both complaints under the same docket number.  Though the Defendants in the second complaint are not referred to in the district court's opinion, its reasoning is applicable to all Defendants


2
 In this motion Reedy sought to have this Court consider material which had not been presented to the district court.  Materials which were not before the district court are not properly part of the record on appeal.  Fed. R. App.  P. 10(a).   United States v. Russell, 1992 WL 165099 (4th Cir.  Aug. 12, 1992);  United States v. Drefke, 707 F.2d 978, 983 (8th Cir. 1983).  Reedy may, if he desires, file a habeas corpus action in the district court and submit this material in that action